Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 1, including: using plasma enhanced chemical vapor deposition (PECVD) to grow a nitride layer in the hundred nanometer scale hole and using inductively coupled plasma (ICP) to remove the nitride layer on a bottom wall of the hundred nanometer scale hole, thereby exposing a (100) crystal surface of the silicon substrate and leaving the nitride layer on a sidewall of the hundred nanometer scale hole; using the nitride layer on the sidewall as a blocking layer and using wet etching to etch the silicon substrate exposed from the bottom wall of the hundred nanometer scale hole until exposing a tilted surface which has a (111) crystal surface; and using metal organic chemical-vapor deposition (MOCVD) to sequentially grow an AlN buffer layer and a GaN epitaxial layer in the hundred nanometer scale hole and doping silicon into the GaN epitaxial layer to form a silicon-doped GaN epitaxial layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817